AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

UNITED STATES DISTRICT COURT

 

 

 

       

 

for the
Me NEMION. C. WEX LET
elifioner J
. Case No. SES eee
"(Supplied by Clerk of Court)
f doch
Mumic\pali ty Ot — Wa ge )

(name of warden or authorized person having custody of, aritioner)

PETITION FOR A WRIT OF HABEAS CORPUS UNDER 28 U.S.C. § 2241
Personal Information

1, (a) Your full name: NE M ‘O NI C H AR L ES WEXLE 2

(b) Other names you have used:

 

 

2. Place of confinement:
(a) Name of institution: Andosaae Cos sechonal Connple ex \hct
(b) Address: Cook Tnlet RKe-TWwial, 1300 4.4 AVE,

 

 

 

 

 

_/A nthotage , Alaska. 4456

(c) Your identification number:
3. Are you currently being held on orders by:

(Federal authorities © State authorities J Other - explain: f |
Ciky ot Awchotaae > Masmicipal ty 2 Axe ofage

4, Are you currently:

 

JIA pretrial detainee (waiting for trial on criminal charges)
OServing a sentence (incarceration, parole, probation, etc.) after having been convicted of a crime
If you are currently serving a sentence, provide:
(a) Name and location of court that sentenced you:

&

 

 

(b) Docket number of criminal case:
(c) Date of sentencing:
(Being held on an immigration charge

Other (explain: Foe 2 srCOSS News

 

 

 

 

Decision or Action You Are Challenging

5. What are you challenging in this petition:
C)How your sentence is being carried out, calculated, or credited by prison or parole authorities (for example,
revocation or calculation of good time credits) .

Case 3:21-cv-00059-RRB Document1 Filed 03/17/21 Page1of9 Page 2 of 9

v
AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

Jafretrial detention
CImmigration detention” ee ,

SDetainer

OThe validity of your conviction or sentence as imposed (for example, sentence beyond the statutory
maximum or improperly calculated under the sentencing guidelines)

O Disciplinary proceedings
SMOther (explain): T ine gage is Cron ol
hue to nals Eo ta _ Viol

   
   

 

  

 

   

 

= Ove,
6 Provid decision or actio yo are challenging:
———
(a) Name and location of the agency or court: Je she t out ohne al

 

 

Co wet \Woue SE ~ Micsserpa tke Au eta ge.
(b) Docket number, case number, or opinion number: 2 Ay N ~{qQ. Ove S CD

(c) Decision or action you re challenging (for disciplinary mic specify the p nalties imposed):
£ F lec + lowe

   
  

        

 

Mou, Koti wa, ak Iaposes on __4
AAS @pposex Ye EAM and th Seusw

(d) yA of the decision or action; 2
\<xelease ate Ctuel nustlal Re SOvear ald Ex eet Nuviag

Your.E le rc Ik f,the D Act
Kk ghate ot Kuk eae -_ allenges 0 he Decision or Action ¢q_

7. First appeal
Did you appeal the decision, file a grievance, or seek an administrative remedy?

Sk¥es CINo ~

(a) If “Yes,” provide: ;
(1) Name of the authority, agency, or court: LU Ss \; cht ree (. cea +

| , tf
(2) Date of filing: Jact ree Oo

(3) Docket number, case number, or opinion number: '

(4) Result: oh Mat EN MAL. ne a
(5) Date of result:

‘
(6) Issues raised: zt ant Lik nosed ard
Ace le 13 14 Maske Gnstlidion Deckedion

 

    

 

  
  

 

 

   

 

 

 

 

 

 

 

 

 

 

 

alates. _ , Crd,
- ck, C CO Rule 4g Ch»
ew a sok Crk 26.2 nan istt ia

 

 

 

(b) If you answered “No,” explain why you did not appeal: 4

 

 

8. Second appeal
After the first appeal, did you file a sécond appeal to a higher authority, agency, or court?

ClYes SRO 4

Case 3:21-cv-00059-RRB Document1 Filed 03/17/21 Page 2 of 9 Page 3 of 9
AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

(a) If “Yes,” provide: .
(1) Name of the authority, agency, or court:

 

 

(2) Date of filing:

(3) Docket number, case number, or opinion number: =
(4) Result:

(5) Date of result:

(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

 

(b) If you answered “No,” explain why you did | second appeal: . }

 

 

{>
linn wort Sentenced moc Convicted at
BABS Co wae. to AP PCa | .
9. Third appeal ~ mt

After the second appeal, did you file a third appeal to a higher authority, agency, or court?

ClYes oNo

(a) If “Yes,” provide: . .
(1) Name of the authority, agency, or court:

 

 

(2) Date of filing:

(3) Docket number, case number, or opinion number:
(4) Result:

(5) Date of result: \

(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

 

(b) If you answered “No,” explain why you did not file a third appeal:

 

v

10. Motion under 28 U.S.C. § 2255
In this petition, are you challenging the validity of your conviction or sentence as imposed?

OYes ONo
If “Yes,” answer the following: ©
(a) _ Haye you already filed a motion under 28 U.S.C. § 2255 that challenged this conviction or sentence?

‘Yes TBLNo

Case 3:21-cv-00059-RRB Document 1 Filed 03/17/21 Page 3 of 9 Page 4 of 9
11.

(b)

y

 

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under.28 U.S.C. § 2241

If “Yes,” provide:

(1) Name of court: .

(2) Case number: 4
(3) Date of filing:

(4) Result:

(5) Date of result:

(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

 

Have you ever filed a motion in a United States Court of Appeals under 28 U.S.C. § 2244(b)(3)(A),
seeking permission to file a second or successive Section 2255 motion to challenge this conviction or
sentence? ,

“SKYes _ ASNo-

(c)

If “Yes,” provide: J | £ x Les

(1) Name of court: f. ecal Wetered Cock ae Cage
(2) Case number: RAN ~IA- O22Y4 CC R

(3) Date of filing: Ha. 4- 21.

(4) Result: U _ enor,
(5) Date of result: WOKE.

(6) st raised: Motion to S ‘s = ‘ss Wiest L esec u tron
. _ ‘ I wits Fed 'c: Ca US Co\ aad T
- __ , “C co a ? G. z or, \« Fe ia

 

 

 

 

 

 

Explain why the remedy under 28 U.S.C. § 2255 is inadequate or ineffective to challenge your
conviction or sentence:

 

 

 

 

 

 

 

Appeals of immigration proceedings -

OYes

(a)
(b)
(c)

Does this case concern immigration proceedings?
o 4

If “Yes,” provide:

Date you were taken into immigration custody:
Date of the removal or reinstatement order:
Did you file an appeal with the Board of Immigration Appeals?
Yes . - [INo

 

 

Case 3:21-cv-00059-RRB Document1 Filed 03/17/21 Page 4 of 9 Page 5 of 9
AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

12.

If “Yes,” provide: "
(1) Date of filing:

 

(2) Case number:
(3) Result:

 

(4) Date of result:

(5) Issues raised: ‘

 

 

 

 

 

(d) Did you appeal the decision to the United States Court of Appeals?

01 Yes 0
If “Yes,” provide:
(1) Name of court:

 

(2) Date of filing:

 

(3) Case number:

 

(4) Result:

 

(5) Date of result:

 

(6) Issues raised:

 

 

 

 

 

 

Other appeals

Other than the appeals you listed abové, have you filed any other petition, application, or motion about the issues

raised in this petition?

 

 

es ONo
If “Yes,” provide:
(a) Kind of petition, motion, or application: mw oon _ + S ismss ar
(b) Name of the authority, agency, or court: \
{
ces Na cee’ Cousk é f Trcheage

 

(c) Date of filing: Lh s +4 Wee k *?
(d) Docket number, case number, or opinion number:

(e) Result:

=
|

 

(f) Date of result: \

 

(g) Issues raised:

 

 

 

 

 

 

Case 3:21-cv-00059-RRB Document1 Filed 03/17/21 Page 5 of 9

Page 6 of 9

ot esecaton
AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus: Under 28 U.S.C. § 2241

 

Grounds for Your Challenge in This Petition

13. State every ground (reason) that supports your claim that you are being held in violation of the Constitution,
laws, or treaties of the Wiiited States: Attach additional pages if you have more than four grounds. State the
facts supporting each ground. Any legal arguments must be submitted in a separate memorandum.

GROUND ONE: _| have : called the Af hoarse, s hes

Ceveta Ahan e te ' have dais set
Tera\ to no avai | a vA ‘ the "Dakewuc a
ws 6 th ammendAmenk lala ¢ awe hee mn Vib Lad f

 

 

 

(a) Supporting facts (Be brief Do not cite cases or law.}: -
Z-ANNG= O224S ce deg 2 te rea ald
CASE + Auk st \\ NA teil lLe~ > Iho ML?

 

ke = V ' v4 —+

 

! \ —L ~ A =_
yn have. Creek Coutk + LV Pawo piv : bs .

(b) Did you present Ground One in all appeals that were available to you?

 

 

 

 

 

 

 

 

 

Yes Zo
GROUND TWO: / FE abe. Crh fh ct aalle hh as a |

Se , AC valid witness » rf Case woul
ale peed oy have had a tetal +o Convict

7\WJecle C .
(a) Supporting facts (Be brief Do not cite cases or law.): \
Me. Wieder WES ine ia cade Vf sea CO 2 © Cm
b 120 dow aun ameter c xo dnsf' Ss — 20. 2Ox2
howd 2O2\ t ,

 

 

(b) Did you present Ground Two in all appeals that were available to you?
Yes 2EENo

crowwormt: The City hes had mote the
Ava ple tune. ta move te aura aak Hon

 

 

 

(a) Supporting facts (Be brief Do not cite cases or law.):

 

~

jj } _
> At wa, | A le le Jhon ic - Ca \ V/s i Ae. Cou cht
bw (80 uf) dhe Ji. RC had oad T aS LAESC as
waste Al eds covt A e-t Vout attor we,

 

 

 

 

 

 

 

 

 

 

 

(b) Did you present Ground Three in all appeals that were available to you?

Yes DYN

Case 3:21-cv-00059-RRB Document 1 Filed 03/17/21 Page 6 of 9 Page 7 of 9
AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

 

 

 

 

 

4
GROUND FOUR: Arathet athe & bwits ~ hour does :
aw Case aex Ce atm ane q <n nth s a Lee
aN. Av CAB mce nt , 3-AN-7 6-0 SIS{ CR.

 

 

 

(a) Supporting facts (Be brief, Do not cite, cases or law): } : —_

. Z mi SSO mn tp Vito lati Vid ym Ae Lith J ocoacradonont
NARS Coes EM TT ODDIEER
Mare “lows “pape Kebtense AN - 20-0318! Cie y

gah ( Peasecut wa Athos nesctdutCow ih lunch, toaethe & and

» _ ‘ x
Gbatanteawn thouwalat+ ohne. Talk v 10!AT Ee Wine :
(b) Did you present Ground Four‘in all appeals that were available to you?

OYes Xo

14, If there are any grounds that you did not present in all appeals that were available to you, explain why you di
Cod IQ ‘othe Nat} |
not | Gore i ~ Pav [Ommn 16 e JVaTvTian

Ctate. 1 ot Druaetess t Z os Me Y~rAC Ww an

VN.
ot the NE Crake Militia AuiuA state,
Deveand “ua cfice  andcto poxee | may dud_A vamnendueat.

 

 

 

 

 

 

 

 

 

 

 

Request for Relief .

15. State exactly what you Yon court to do: A COMMS? fa wate yo! bute os
Niewiseal at thea Me ‘ewmceangn& Apacae s anh"
VOC attached to “the ~ Alleged cA ne I Taanl/y

62k, Ale touck to +le we motvow te rSmiss the

Md tckweunk S fue, to, mistsial ana Violation at, 2A

Amendwenks x wn be mental Right s As an Ala ¢ Wn a
| a Perebeo an Peeteck Aleska
Jet wre Conk imue Vs | CE chee an IRCCS way (NV 1a SKaw

Neclacracion ok Rakes o the Mlaskan C astihthou,

po 7 LA
Ack l g A the secur by

> _| ulak wa litte hens, we Ce & SAty .

C ; Cw. | oar he cickt te Keep god. Beat Nom shal]
cae He veh aK ind anal ley he State ot Ow

V\O Ne en\ee C€ A . ar _ _

Political Su lst viston or the Sate Nee yo Time

of Nace ss Niction Wide.

Case 3:21-cv-00059-RRB Document1 Filed 03/17/21 Page 7 of 9 Page 8 of 9
AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241
Declaration Under Penalty Of Perjury
If you are incarcerated, on what date did you place this petition in the prison mail system: Mace CO? {

 

I declare under penalty of perjury that I am the petitioner, J have read this petition or had it read to me, and the
information in this petition is true and correct. I understand that a false statement of a material fact may serve as the basis

for prosecution for perjury.

*s.

~\ Ce a —-
Date: "3 - $- 2624 A A C. oo fo oo

on terete te. fe
Signature of. Petitioner

 

Signature of Attorney or other authorized person, if any

Case 3:21-cv-00059-RRB Document 1 Filed 03/17/21 Page 8 of 9 Page 9 of 9
 

 

 

& Syke
See Vir
ja Tat. ie eae 2 NCE ]

PUY? Ss] 2
+5"°9 7s +\5° \ a

Soo “8
\

“ Loa)
Rs
Case 3:21-cv-00059-RRB Document1 Filed'03/17/21 Page 9 of 9

eQus Se mM?
1OSbb AV A
as Ge)

ee qe emo ACY er:
1 see) eee =|

59/\ Hoye Ma oy
y r | ae Je fr a) —~. Orn oC

Vise Sethe N cet
